DETAILED ACTION

This action is in response to the application filed on 5/4/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 17 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phadke (US 2004/0156217) in view of Wilkinson (US Patent 5019957) and Lethellier (US Patent 4975821). 	Regarding claim 17, Phadke discloses (see fig. 2A and 3A) a system comprising: a pulse-width modulation (PWM) generator (see paragraph 0007) configured to generate a PWM signal (See paragraph 0007) for controlling a power switch of a power converter (control of switch 121/212); a first bias switch (156/256) and first a bias capacitor (118/268) connected in series (series connection of 156/256 and 118/268) and coupled to a magnetic winding of the power converter (coupling to 144/244). 	Phadke does not disclose a first comparator having a first input connected to the first bias capacitor, a second input connected to a first predetermined reference and an output configured to generate a signal for controlling the first bias switch to allow a magnetizing current to charge the first bias capacitor when a voltage across the first bias capacitor is less than the first predetermined reference; a second bias switch and a second bias capacitor connected in series and coupled to a second magnetic winding of the power converter, wherein the second magnetic winding is magnetically coupled to the first magnetic winding; and a second comparator having a first input connected to the second bias capacitor, a second input connected to a second predetermined reference and an output configured to generate a signal for controlling the second bias . 	
Claim 29-30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson (US Patent 5019957) in view of Lethellier (US Patent 4975821). 	Regarding claim 29, Wilkinson discloses (see fig. 4) a method comprising: detecting a first voltage across a first bias capacitor (operation of UI detecting voltage of C2) of a power converter; HW 854o7757USo4Page 4 of 7comparing the first voltage with a first predetermined threshold (operation of UI) and based on comparing results, using a magnetizing current to charge the first bias capacitor (operation of UI controlling SW2). and the second bias capacitor.   	Wilkinson does not disclose detecting a second voltage across a second bias capacitor of a power converter; comparing the second voltage with a second predetermined threshold and based on comparing results using a magnetizing current .
Allowable Subject Matter
Claims 18-20, 24-28, 31, and 33-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JEFFREY A GBLENDE/
Primary Examiner, Art Unit 2838